DETAILED ACTION
This is in response to RCE dated 3/31/21.  Claims 1-24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Owens (Reg. #  51,314) on 4/8/21.
The application has been amended as follows: 

1. (Previously Presented) A method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, a random access response (RAR) including an uplink grant for transmission of a message 3 (MSG3) associated with a random access procedure, the uplink grant including first information associated with a type for a first channel access procedure for the transmission of the MSG3;

transmitting, to the base station, the MSG3 associated with the random access procedure based on the first channel access procedure;
receiving, from the base station, downlink control information (DCI) scheduling a retransmission of the MSG3, the DCI including second information associated with a type for a second channel access procedure for the retransmission of the MSG3;
performing the second channel access procedure based on the type identified by the second information; and
transmitting, to the base station, the MSG3 based on the second channel access procedure.

2. (Previously Presented) The method of claim 1, wherein the RAR further includes third information associated with a channel access priority class for the first channel access procedure, in case that the first information indicates a specific type for the first channel access procedure, and
wherein the first channel access procedure is performed based on the first information and the third information.

3. (Previously Presented) The method of claim 1, wherein a cyclic redundancy check (CRC) for the DCI is scrambled by a temporary cell radio network temporary identifier (TC-RNTI) included in the RAR.


4. (Previously Presented) The method of claim 1, further comprising:
receiving, from the base station, DCI scheduling another retransmission of the MSG3; 
performing a third channel access procedure based on the type identified by the first information, in case that the DCI scheduling the another retransmission does not include information associated with a type for the third channel access procedure; and
transmitting, to the base station, the MSG3 based on the third channel access procedure.

5. (Previously Presented) The method of claim 1, wherein the type for the first channel access procedure or the second channel access procedure includes a first type or a second type,
wherein the first type is performed by sensing a channel during a plurality of slot durations within a contention window, and
wherein the second type is performed by sensing the channel for a predetermined duration.

6. (Currently Amended) A method performed by a base station in a wireless communication system, the method comprising:
transmitting, to a terminal, a random access response (RAR) including an uplink grant for a transmission of a message 3 (MSG3) associated with a random access 
transmitting, to the terminal, downlink control information (DCI) scheduling a retransmission of the MSG3 in case that the transmission from the terminal of the MSG3 associated with the random access procedure based on the first channel access procedure is not received, the DCI including second information associated with a type for a second channel access procedure for the retransmission of the MSG3; and
receiving, from the terminal, the MSG3 based on the second channel access procedure, which is based on the type identified by the second information. 

7. (Previously Presented) The method of claim 6, wherein the RAR further includes third information associated with a channel access priority class for the first channel access procedure, in case that the first information indicates a specific type for the first channel access procedure, and
wherein the first channel access procedure is based on the first information and the third information.

8. (Previously Presented) The method of claim 6, wherein a cyclic redundancy check (CRC) for the DCI is scrambled by a temporary cell radio network temporary identifier (TC-RNTI) included in the RAR.

9. (Previously Presented) The method of claim 6, further comprising: 

receiving, from the terminal, the MSG3 based on a third channel access procedure, which is based on the type identified by the first information, in case that the DCI scheduling the another retransmission does not include information associated with a type for the third channel access procedure.

10. (Previously Presented) The method of claim 6, wherein the type for the first channel access procedure or the second channel access procedure includes a first type or a second type,
wherein the first type is performed by sensing a channel during a plurality of slot durations within a contention window, and
wherein the second type is performed by sensing the channel for a predetermined duration.

11. (Previously Presented) A terminal in a wireless communication system, the terminal comprising:
a transceiver; and
a controller configured to:
receive, from a base station, via the transceiver, a random access response (RAR) including an uplink grant for a transmission of a message 3 (MSG3) associated with a random access procedure, the uplink grant including first information associated with a type for a first channel access procedure for the transmission of the MSG3,

transmit, to the base station, via the transceiver, the MSG3 associated with the random access procedure based on the first channel access procedure,
receive, from the base station, via the transceiver, downlink control information (DCI) scheduling a retransmission of the MSG3, the DCI including second information associated with a type for a second channel access procedure for the retransmission of the MSG3,
perform, via the transceiver, the second channel access procedure based on the type identified by the second information, and
transmit, to the base station, via the transceiver, the MSG3 based on the second channel access procedure.

12. (Previously Presented) The terminal of claim 11, wherein the RAR further includes third information associated with a channel access priority class for the first channel access procedure, in case that the first information indicates a specific type for the first channel access procedure, and
wherein the first channel access procedure is performed based on the first information and the third information.

13. (Previously Presented) The terminal of claim 11, wherein a cyclic redundancy check (CRC) for the DCI is scrambled by a temporary cell radio network temporary identifier (TC-RNTI) included in the RAR.

14. (Previously Presented) The terminal of claim 11, wherein the controller is further configured to:
receive, from the base station, via the transceiver, DCI scheduling another retransmission of the MSG3, 
perform, via the transceiver, a third channel access procedure based on the type identified by the first information, in case that the DCI scheduling the another retransmission does not include information associated with a type for the third channel access procedure, and
transmit, to the base station via the transceiver, the MSG3 based on the third channel access procedure.

15. (Previously Presented) The terminal of claim 11, wherein the type for the first channel access procedure or the second channel access procedure includes a first type or a second type,
wherein the first type is performed by sensing a channel during a plurality of slot durations within a contention window, and
wherein the second type is performed by sensing the channel for a predetermined duration.

16. (Currently Amended) A base station in a wireless communication system, the base station comprising:
a transceiver; and

transmit, to a terminal, via the transceiver, a random access response (RAR) including an uplink grant for a transmission of a message 3 (MSG3) associated with a random access procedure, the uplink grant including first information associated with a type for a first channel access procedure for the transmission of the MSG3, 
transmit, to the terminal, via the transceiver, downlink control information (DCI) scheduling a retransmission of the MSG3 in case that the transmission from the terminal of the MSG3 associated with the random access procedure based on the first channel access procedure is not received, the DCI including second information associated with a type for a second channel access procedure for the retransmission of the MSG3, and
receive, from the terminal, via the transceiver, the MSG3 based on the second channel access procedure, which is based on the type identified by the second information. 

17. (Previously Presented) The base station of claim 16, wherein the RAR further includes third information associated with a channel access priority class for the first channel access procedure, in case that the first information indicates a specific type for the first channel access procedure, and
wherein the first channel access procedure is based on the first information and the third information.



19. (Previously Presented) The base station of claim 16, wherein the controller is further configured to: 
transmit, to the terminal, via the transceiver, DCI scheduling another retransmission of the MSG3 in case that the transmission of the MSG3 is not received, and
receive, from the terminal via the transceiver, the MSG3 based on a third channel access procedure, which is based on the type identified by the first information, in case that the DCI scheduling the another retransmission does not include information associated with a type for the third channel access procedure.

20. (Previously Presented) The base station of claim 16, wherein the type for the first channel access procedure or the second channel access procedure includes a first type or a second type,
wherein the first type is performed by sensing a channel during a plurality of slot durations within a contention window, and
wherein the second type is performed by sensing the channel for a predetermined duration.


wherein the third type is performed by not sensing the channel.

22. (Previously Presented) The method of claim 5, wherein the type for the first channel access procedure or the second channel access procedure further includes a third type, and
wherein the third type is performed by not sensing the channel.

23. (Previously Presented) The method of claim 10, wherein the type for the first channel access procedure or the second channel access procedure further includes a third type, and
wherein the third type is performed by not sensing the channel.

24. (Previously Presented) The terminal of claim 15, wherein the type for the first channel access procedure or the second channel access procedure further includes a third type, and
wherein the third type is performed by not sensing the channel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 6, 11, and 16 teach, among other things … … receiving, from a base station, a random access response (RAR) including an uplink grant for transmission of a message 3 (MSG3) associated with a random access procedure, the uplink grant including first information associated with a type for a first channel access procedure for the transmission of the MSG3 … receiving, from the base station, downlink control information (DCI) scheduling a retransmission of the MSG3, the DCI including second information associated with a type for a second channel access procedure for the retransmission of the MSG3 … transmitting, to the base station, the MSG3 based on the second channel access procedure.
Independent claims 1, 6, 11, and 16 when taken as a whole constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-24 have been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468